Citation Nr: 0520232	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  98-07 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an assignment of an initial compensable 
evaluation for right ear hearing loss.

2.  Entitlement to service connection for a chronic left knee 
disability.

3.  Entitlement to service connection for a chronic right 
foot disability.

4.  Entitlement to service connection for chronic disability 
manifested by headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Columbia, South Carolina, which granted service connection 
for right ear hearing loss and assigned an initial 
noncompensable evaluation, and denied service connection for 
a left knee disability, a right foot disability, and 
headaches.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issues in this case have been rephrased to 
reflect that the veteran is appealing the initial evaluation 
assigned for his service-connected right ear hearing loss.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish his claim for an initial assignment of a 
compensable evaluation for right ear hearing loss, and 
service connection for a left knee disability, a right foot 
disability, and headaches; all reasonable development 
necessary for the disposition of the appeal of these claims 
has been completed.

2.  The veteran's service-connected right ear hearing loss is 
manifested by hearing at Roman numeric designation II or 
better; the veteran is not service connected for any hearing 
loss in the left ear.

3.  The veteran sought medical treatment for left knee pain 
in 1980 while on active duty but subsequently dated service 
medical evidence, to include a report of a retirement 
examination dated in 1997, is negative for any finding 
relating to a left knee disorder and there is no post-service 
medical evidence of nexus between a current diagnosis of a 
left knee disability and service.  

4.  On one occasion, occurring in April 1993, the veteran had 
complaints of pain in his right foot, which was diagnosed as 
right foot strain, but the clinical evaluation of the feet 
was normal upon the veteran's retirement examination in 
February 1997; and there is no post-service medical evidence 
of a nexus between a current diagnosis of a right foot 
disability and service.  

5.  The veteran sustained a head injury while on active duty 
and had subsequent headaches; upon the veteran's retirement 
physical examination the clinician summarized the veteran's 
headaches as sporadic, not disabling, and relieved with an 
over-the-counter pain reliever; post-service medical records 
do not show a nexus between a current diagnosis of a 
disability manifested by headaches and service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.85, Diagnostic 
Code 6100 (2004).

2.  Service connection for a claimed left knee disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

3.  Service connection for a claimed right foot disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

4.  Service connection for a claimed disability manifested by 
headaches is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), provides for, among 
other things, notice and assistance to claimants under 
certain circumstances.  Final rules to implement the 
provisions of the VCAA are codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see also 66 Fed. Reg. 
45,620 (August 29, 2001).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in March 1997 prior to the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date, but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required. 

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the July 1997 rating decision, the March 1998 
Statement of the Case (SOC), and the Supplemental Statement 
of the Case (SSOC) in May 2002 and January 2005 adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim.  The May 2002 SSOC informed the 
veteran of the implementing regulations, including that VA 
would assist him in obtaining government or private medical 
or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that these documents show that 
the appellant was notified of the evidence needed to 
substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In this case, the veteran appealed a July 1997 rating 
decision.  Only after that rating action was promulgated, 
did the RO, in April 2002, provide notice to the claimant 
regarding what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)), the Court held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, as noted above, the original RO 
decision that is the subject of this appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VAOPGCPREC 7-2004. 

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the April 2002 letter from the 
RO provided to the appellant with the first three elements.  
Although the letter does not contain the language of the 
fourth element, it does request "enough information" so 
that VA can request all identified records, whatever the 
source.  Moreover, the Appeals Management Center (AMC) sent 
letters to the veteran in March and September 2004 that 
state, "If there is any other evidence or information that 
you think will support your claim, please let us know."  
The letters instruct that if the evidence is in the 
veteran's possession, to either send it in or tell VA about 
it.  These advisements clearly fulfill the fourth element.  
Thus, the failure to use the exact language of 38 C.F.R. 
§ 3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
the case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
afforded the veteran a thorough VA medical examination, 
which addressed the applicable rating criteria for right ear 
hearing loss.  The VA expended reasonable efforts to afford 
a VA medical examination that addressed his claims for 
service connection for a left knee disability, a right foot 
disability, and headaches.  Specifically, VA scheduled a C&P 
examination for April 2002 and the veteran failed to report.  
The veteran's notification of the examination, if any, has 
not been associated with the file; however, in June 2002, the 
RO sent a letter to the veteran at a post office box with the 
April 2002 VCAA letter and the Statement of the Case 
enclosed.  The letter stated, "Enclosed in this letter is 
correspondence that has been returned to us because we have 
not had a valid address for you.  Please respond to this 
letter as soon as possible, preferably within 60 days so we 
can determine if we should reschedule an exam that you failed 
to report to."  (Italics added)  The veteran did not 
respond.  

Pursuant to the October 2003 Board remand, VA scheduled a C&P 
examination for March 2004.  The examination request 
reflected a street address for the veteran.  Notification of 
the examination to the veteran, if any, has not been 
associated with the file.  A Deferred Rating Decision dated 
in September 2004 indicates that the veteran has a post 
office box and that mail should have been sent there.  The 
decision directs that the VCAA letter be sent to the correct 
address and that it also be entered on the examination 
request.  In September 2004, the AMC sent a VCAA letter to 
the veteran at the post office box address.  The letter 
informed the veteran, among other things, that the AMC had 
requested the VA Medical Center in Columbia, South Carolina 
to schedule an examination.  The letter instructed the 
veteran in detail about how to proceed once he received 
notification of the examination and advised him of the 
importance of attending his appointment.

Examinations were scheduled on two dates in October 2004; the 
veteran's notification of the examinations, if any, has not 
been associated with the record.  The VAMC in Columbia sent a 
letter to the veteran in October 2004 informing him that they 
had been informed of his failure to attend his C&P 
(neurological) examination.  The letter provided a phone 
number and further advised him that the examination request 
had been returned to the RO and to contact the office if he 
wished to be reconsidered for another C&P examination.  There 
is no indication in the file that the veteran contacted the 
RO in response.

The Board recognizes that the efforts to accomplish a VA 
medical examination have not been flawless.  The absence of 
copies of notification letters in the claims file is 
particularly troublesome.  However, it is evident from the 
RO's June 2002 letter, the September 2004 VCAA letter, and 
the VA Medical Center's October 2004 letter that were sent 
to the veteran's correct post office address that VA has 
informed the veteran of his missed examination appointments 
and provided the veteran the opportunity to schedule a new 
examination if he contacted the RO, but he has not done so.  
The Board concludes from the lack of response that the 
veteran does not wish to schedule an examination and VA 
expended reasonable efforts to assist the veteran in this 
regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(VA's duty to assist the veteran is not a one-way street; the 
claimant also has an obligation to assist in the adjudication 
of his claim.)  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply).  The Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra; Mayfield, supra. 



FACTUAL BACKGROUND

Service medical records show the veteran presented in August 
1978 for a laceration to the head.  On examination the cut 
was clean with no jagged edge.  Eleven sutures were applied.  
The veteran presented in January 1980 complaining that he 
twisted his left knee while playing football one day earlier.  
On examination there was slight tenderness in the medial 
collateral ligament.  There was no effusion.  The veteran had 
full range of motion.  In November 1981 the veteran was 
admitted to a service hospital to rule out viral meningitis.  
He presented with a mild headache.  He reported that he woke 
up from a nap with a very severe bi-temporal headache that 
was exacerbated by moving his head.  He also complained of 
neck pain that increased with flexion.  He reported having 
three episodes of nausea and vomiting on the day he presented 
and his temperature spiked to 102 degrees Fahrenheit the day 
before and he was unable to keep even liquids down.  He 
described the headache as the worst in his life.  Prior to 
admission the veteran was given Midrin, but he experienced no 
relief.  Once admitted, the veteran was hydrated and given 
Tylenol.  All laboratory results were within normal limits.  
The veteran's headache resolved the morning after admission 
with no further nausea and vomiting.  The discharge diagnosis 
was viral syndrome-meningitis ruled out.  

The veteran presented in April 1993 complaining of foot pain.  
He reported that while jumping, his right foot landed on a 
hard rock.  On examination the veteran ambulated with a limp.  
There was soft tissue swelling over the dorsal of the lateral 
right foot with tenderness over the cuboid second metatarsal 
joint.  There was bluish discoloration laterally at the 
plantar cutaneous border.  The toes moved and there was full 
range of motion in the ankle joint.  Interpretation of a 
right foot X-ray in April 1993 indicated a very mild hallux 
valgus deformity, but no fracture or other significant 
abnormalities.  The diagnostic assessment was a right foot 
sprain.
In November 1995, the veteran complained of headaches with 
chills, fever, body aches, and sore throat.  The assessment 
was viral syndrome.

The veteran underwent physical examination in February 1997 
for purposes of his retirement from active service.  At that 
time he reported that he has experienced headaches since 1988 
and the most recent one occurred in February 1997.  The 
examiner summarized the headaches as sporadic, not disabling, 
and relieved with Advil.  The veteran also stated that he 
incurred a laceration on the top of his head in September 
1978 due to being hit by the top of a car door.  The 
examination report indicates that the clinical evaluation was 
normal.

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in May 1997, which was divided 
into four areas (audiologic, general medical, neurological, 
and joints), each performed by a different clinician.  During 
the general medical examination, the veteran reported current 
complaints of chronic left knee pain and chronic right foot 
pain.  Musculoskeletal examination was unremarkable.  At the 
joints examination the veteran stated that he has occasional 
pain in the knee, mostly underneath the kneecap.  This occurs 
particularly with cold weather changes.  Examination of the 
knee indicated no tenderness to palpation.  The veteran 
demonstrated full range of motion from 0 to 130 degrees.  
There was no significant patellofemoral crepitus.  A patella 
grind test and McMurray's test were negative.  The knee was 
stable to all stresses.  Interpretation of right knee X-rays 
were pending.  The assessment was right knee pain, most 
likely some patellofemoral pain, only occasionally 
symptomatic.  Subsequent impression of the X-ray was that 
there are no acute bony or joint abnormalities; the 
conclusion was normal radiographs of the right knee.

The veteran reported during the neurological examination that 
he twisted his right foot and has leftover pain.  The 
examination indicated the veteran's extremities displayed 
symmetrical tendon reflexes.  No reflexes were pathologic.  
The assessment was a normal neurologic examination.  

On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
65
55
60
50
LEFT
10
5
10
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

LAW AND REGULATIONS

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 
2002).  In order to show a chronic disease in service there 
must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1 (2004).  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2004).  The determination of 
whether an increased evaluation is warranted is based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim, 
it is allowed.  Id.  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321 (2004).  

Evaluations for loss of hearing acuity are based upon the 
results of modern and scientific testing at approved 
facilities.  This testing is performed under controlled 
conditions to measure the degree of organic hearing 
impairment and the results of that testing are then compared 
to the schedular criteria which are designed to reflect, as 
nearly as possible, the average functional impairment due to 
the hearing loss in everyday situations.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.   If impaired hearing is service-connected 
in only one ear, in order to determine the percentage 
evaluation from Table VII, the nonservice-connected ear will 
be assigned a Roman numeric designation for hearing 
impairment of I.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 
6110.  

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of § 3.383.  38 C.F.R. § 4.85(f).  (§ 3.383 
addresses the circumstance where there is total deafness in 
one ear due to service-connected disability and total 
deafness in the other ear due to nonservice connected 
disability.  This is not the circumstance in this case.) 

In addition to the general criteria, based upon research VA 
has identified two circumstances where alternative tables 
could be employed.  One is where the pure tone thresholds in 
any four of the five frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz (Hz) are 55 decibels (dB) or greater.  In such an 
instance, the rating specialist will determine the Roman 
numeral designation for haring impairment from either Table 
VI of Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2004).  The second circumstance is where pure tone 
thresholds are 30 dB or less at frequencies of 1000 Hz and 
below, and are 70 dB or more at 2000 Hz.  In this instance 
also the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI of 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(b) (2004).

ANALYSIS

Compensable Evaluation for Right Ear Hearing Loss

The Board notes at the outset that consideration has been 
given to the Court's determination in Fenderson v. West, 12 
Vet. App. 119 (1999), and whether the veteran is entitled to 
a compensable rating for his hearing loss for any period of 
time based on the facts found during the appeal period.  In 
Fenderson, the Court held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  A review of the evidence indicates that the 
veteran does not meet the criteria for a compensable 
evaluation for any stage during the period of time in 
question.

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  A review of the record indicates that 
the veteran has 100 percent speech discrimination in his 
service connected right ear and the average of pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hz is 57.5, which is 
rounded up to 58.  Since the pure tone threshold is 50 dB at 
4000 Hz, an exceptional pattern of hearing impairment has not 
been shown and Table VIa is not for application.  38 C.F.R. 
§ 4.86.   Applying the average and speech discrimination 
score to Table VI, the veteran has a numeric designation of 
II for his right ear hearing impairment.  Since the veteran 
is service connected for the right ear only, in order to 
determine the percentage evaluation from Table VII, the 
nonservice connected ear is assigned a Roman numeric 
designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).  The result of applying the two numeric 
designations to Table VII is zero percent, i.e., a 
noncompensable rating.

The evidence presents no record of extraordinary factors, 
such as the service-connected right ear hearing loss, has 
markedly interfered with the veteran's employment or it has 
required frequent hospitalizations.  In the absence of such 
factors, the Board is not required to discuss any further the 
possible application of 38 C.F.R. § 3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  The Board considered 
the application of reasonable doubt in the initial evaluation 
of the veteran's right ear hearing loss.  However, the 
evidence as to the evaluation clearly preponderated against 
an increase.  Accordingly, reasonable doubt was not for 
application. 38 U.S.C.A. § 5107 (West 2002).

Service Connection for a Left Knee Disability

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

A review of the service medical records indicates only one 
occasion when the veteran sought treatment for left knee 
pain, which occurred in 1980 and culminated in findings of 
slight tenderness in the medial collateral ligament without 
effusion or limitation of motion.  The veteran's 1997 service 
retirement physical examination was negative for any 
pertinent abnormal findings; clinical evaluation of his 
musculoskeletal system was normal at that time.  The 
examination report does not indicate that the veteran voiced 
any complaints or medical history pertaining to his left 
knee.  There is no post-service medical evidence of a 
diagnosis of a left knee disability.  While a May 1997 VA 
examination included a history and diagnosis of left knee 
pain, there is an approximate 17 year gap between the 
veteran's isolated in-service complaint of left knee pain and 
the post-service notation of the same symptom, which weighs 
against the claim.  It is proper to consider a lengthy period 
of absence of complaints; negative evidence can be considered 
in weighing the evidence.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335 (Fed. Cir. 2002)..  

Further, there is no post-service medical evidence of a 
diagnosis of a left knee  disability.  In addition to a 
normal retirement examination, the May 1997 VA examination 
only assessed left knee pain.  VA does not generally grant 
service connection for symptoms alone, without an identified 
basis for those symptoms.  For example, "pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  The notable exception to this 
rule is 38 C.F.R. § 3.317, which permits, in some 
circumstances, service connection of signs or symptoms that 
are objective indications of chronic disability, even though 
such disability is due to undiagnosed illness.  In this case, 
while the veteran had active duty in Southwest Asia during 
the Persian Gulf War, the RO did not address this matter as 
the veteran has not claimed service connection for a 
disability due to an undiagnosed illness, and no such claim 
is raised by the record because there is no competent 
evidence of objective indications of a chronic disability due 
to an undiagnosed illness (i.e., objective evidence 
perceptible to an examining physician or non-medical 
indicators independently verified).  

The Board concludes that the evidence preponderates against 
service connection for a left knee disability, as there is no 
showing of a current disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (absent proof of present disability 
there can be no valid claim).  As noted in the discussion of 
the VCAA above, the veteran failed to report for VA 
examinations scheduled in conjunction with the claims on 
appeal.  Service connection cannot be granted in the absence 
of competent evidence of a current disability.  As the 
preponderance of the evidence is against service connection 
for a left knee disability, the doctrine of reasonable doubt 
is not applicable and the claim must be denied.  38 U.S.C.A. 
§ 5107; Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  

Service Connection for a Right Foot Disability 

A review of the evidence indicates an isolated complaint of 
right foot pain in April 1993.  Although a diagnosis of right 
foot strain was recorded at that time, subsequently dated 
service medical records, to include the veteran's retirement 
examination in February 1997, are negative for any pertinent 
abnormal findings.  As with the left knee claim, a VA 
examination in May 1997 resulted in an assessment of right 
foot pain without a diagnosis of an underlying disability.  
There is no post-service medical evidence of a diagnosis of a 
right foot disability and the veteran failed to report for a 
VA examination scheduled in conjunction with this claim.  
Under such circumstances, the veteran's claim for service 
connection for a right foot disability must be denied.  
Sanchez-Benitez, supra; Brammer, supra.

As the preponderance of the evidence is against the claim for 
service connection for a right foot disability, the doctrine 
of reasonable doubt is not applicable and the claim must be 
denied.  38 U.S.C.A. § 5107; Gilbert, supra; Ortiz, supra.  

Service Connection for Headaches

A review of the record indicates the veteran sustained a head 
injury while on active duty, which resulted in a laceration 
of the scalp requiring sutures.  He also complained of a 
severe headache on at least one occasion during service and 
gave a history of headaches at the time of his retirement 
examination.  The latter examiner opined that the veteran's 
headaches were sporadic, nondisabling, and relieved with 
Advil.  Nevertheless, headaches were noted upon the 1997 
separation examination.  

As with the knee and foot claims, the primary impediment to a 
grant of service connection is the absence of competent 
evidence of a current diagnosis.  There is no post service 
medical evidence of a diagnosis of a disability manifested by 
headaches.  A May 1997 VA neurology examination was normal 
and the veteran subsequently failed to report for an 
examination scheduled in conjunction with this claim.  

In sum, the veteran sustained a head injury while on active 
duty and had subsequent headaches, to include at the time of 
his retirement examination.  However, the only post-service 
medical evidence of record fails to show the claimed 
disability.  
Under these circumstances, the veteran's claim for service 
connection for a disability manifested by headaches must be 
denied.  Sanchez-Benitez, supra; Brammer, supra.  Reasonable 
doubt is not for application because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 
supra; Ortiz, supra.

ORDER

Initial assignment of a compensable evaluation for right ear 
hearing loss is denied.

Service connection for a chronic left knee disability is 
denied.

Service connection for a chronic right foot disability is 
denied.

Service connection for a chronic disability manifested by 
headaches is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


